Name: Commission Regulation (EEC) No 122/89 of 19 January 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 1 . 89 Official Journal of the European Communities No L 16/27 COMMISSION REGULATION (EEC) No 122/89 of 19 January 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 4136/88 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 221 6/88 ( ®), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 f), as last amended by Regulation (EEC) No 89/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 0 are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 20 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (") OJ No L 362, 30. 12. 1988, p. 13. 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 335, 7. 12. 1988, p. 18 . (8) OJ No L 13, 17. 1 . 1989, p. 21 . 0 OJ No L 266, 28. 9. 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 20. 1 . 89No L 16/28 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts "per 100 kg) Current 1 1st period . 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 19,077 45,45 50,68 921,17 139,26 166,88 15,488 12,128 29 634 1 944,97 89,44 3 008,45 0,00 4 159,46 0,580 0,000 19,157 45,64 50,90 925,03 139,81 167,57 15,549 12,174 29 748 1 940,32 89,44 3 022,66 0,00 4 173,71 0,580 0,000 19,317 46,02 51,32 932,76 140,99 168,97 15,680 12,277 29 937 1 936,99 89,44 3 041,15 0,00 4197,25 0,580 0,000 19,476 46,40 51,74 940,44 142,16 170,37 15,810 12365 30 068 1 930,70 89,44 3 054,27 0,00 4 215,20 0,580 0,000 19,715 46,97 5238 951,98 143,95 172,47 16,010 12,525 30 454 1 963,69 89,44 3 091,56 0,00 4 259,88 0,580 0,000 19,556 46,83 52,16 94430 142,71 171,05 15,871 12321 29 842 1 85132 89,44 3 030,74 0,00 4 181,63 20. 1 . 89 Official Journal of the European Communities No L 16/29 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,080 2,500 21,577 51,35 57,30 1 041,89 158,22 188,98 17,597 13,815 33 721 2 316,97 f 474,98 3 393,98 470,02 4 629,48 3,080 2,500 21.657 51,54 57,52 1 045,75 158,77 189,67 17.658 13,862 33 835 2 312,32 474,98 3 408,19 470,02 4 643,73 3,080 2,500 21,817 51,92 57,94 1 053,48 159,95 191,08 17,789 13,965 34 025 2 308,98 474,98 3 426,69 470,02 4 667,27 3,080 2,500 21,976 52,30 58,36 1 061,15 161,12 192,47 17,920 14,053 34 156 2 302,70 474,98 3 439,81 470,02 4 685,21 3,080 2,500 22,215 52,87 59,00 1 072,69 162,91 194,58 18,120 14,212 34 542 2 335,69 474,98 3 477,09 470,02 4 729,90 3,080 2,500 22,056 52,73 58,78 1 065,02 161,67 193,16 17,981 14,008 33 930 2 223,32 474,98 3 416,27 470,02 4 651,65 No L 16/30 Official Journal of the European Communities 20. 1 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current1 1st period2 2nd period3 3rd period4 4th period5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 5,170 0,000 24,084 57,27 63,94 1 162,94 177,24 211,15 19,713 15,508 37 821 2 690,53 797,28 3 811,20 0,00 6 800,67 6 627,84 3 759,15 6 627,84 5,170 0,000 24,449 58,13 64,90 1 180,57 180,01 214,38 20,022 15,755 38 419 2 738,50 797,28 3 867,36 0,00 6 871,14 6 696,52 3 817,23 6 696,52 5,170 0,000 24,993 59,41 6634 1 206,83 184,19 219,21 20,487 16,130 39 263 2 807,49 797,28 3 942,41 0,00 6 970,98 6 793,82 3 894,20 6 793,82 5,170 0,000 25.371 60,31 67,34 1 225,09 187,06 222,55 20,806 16.372 39 769 2 842,06 797,28 3 988,38 0,00 7 033,07 6 854,33 3 940,18 6 854,33 5,170 0,000 25,558 60,75 67,84 1 234,12 188,44 224,19 20,959 16,493 40 061 2 862,31 797,28 4 018,48 0,00 7 068,38 6 888,75 3 972,21 6 888,75 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of die processing country when the latter is a country other than die country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period , 4 4th period 5 5th period 6 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,084900 2,353700 43,636100 7,106920 8,066270 0,779399 0,638827 1 531,68 172^3000 t 171,15900 130,55800 2,080970 2,350230 43,626800 7,112370 8,070040 0,779101 0,640238 1 537,21 174,19800 171,70200 131,03800 2,077730 2347080 43,616500 7,116850 8,072690 0,779082 0,641388 1 542,15 175^9200 172^8500 131,51200 2,074380 2,343650 43,605000 7,120600 8,074720 0,779406 0,642658 1 547,50 176,72500 172,79200 132,02200 2,074380 2,343650 43,605000 7,120600 8,074720 0,779406 0,642658 1 547,50 176,72500 172,79200 132,02200 2,064400 2,333430 43,573800 7,131790 8,081260 0,779853 0,646746 1 562,61 181,23200 174,88600 133,53400